NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRADLEY SAYRE,                                  No.    18-55411

                Plaintiff - Appellant,          D.C. No. 3:17-cv-00449-JLS-MDD

 v.
                                                MEMORANDUM*
JPMORGAN CHASE & CO.; JP MORGAN
CHASE SECURITIES, LLC; J.P.
MORGAN SECURITIES, LLC; DOES, 1-
10,

                Defendants - Appellees.


BRADLEY SAYRE,                                  No.    18-55412

                Plaintiff - Appellant,          D.C. No. 3:17-cv-02285-JLS-MDD

 v.

J.P. MORGAN SECURITIES, LLC,

                Defendant - Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                     Argued and Submitted October 15, 2019
                             San Diego, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: HURWITZ, OWENS, and LEE, Circuit Judges.

      Bradley Sayre appeals the district court’s order denying his motion to vacate

an arbitration award and dismissing his amended complaint. We review the denial

of vacatur and the dismissal ruling de novo, and review factual findings underlying

that ruling for clear error. See Woods v. Saturn Distribution Corp., 78 F.3d 424, 427

(9th Cir. 1996); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1030

(9th Cir. 2008). We reverse.

      1.   Judicial review of an arbitration award is “both limited and highly

deferential.” Aspic Eng'g & Constr. Co. v. ECC Centcom Constructors LLC, 913
F.3d 1162, 1166 (9th Cir. 2019) (quoting Comedy Club, Inc. v. Improv W. Assocs.,

553 F.3d 1277, 1288 (9th Cir. 2009)). “Neither erroneous legal conclusions nor

unsubstantiated factual findings justify federal court review[.]” Id. (quoting Bosack

v. Soward, 586 F.3d 1096, 1102 (9th Cir. 2009)). An award may be vacated,

however, due to “the arbitrary denial of a reasonable request for postponement.”

Sheet Metal Workers Int’l. Ass’n Local Union No. 420 v. Kinney Air Conditioning

Co., 756 F.2d 742, 746 (9th Cir. 1985); see 9 U.S.C. § 10(a)(3).

      This case presents one of the rare instances where an arbitration award must

be vacated due to the arbitration panel’s arbitrary denial of a reasonable request for

postponement. The arbitration panel denied Sayre’s counsel’s request for a

continuance, even though it is undisputed that he had a medical emergency. At the

                                          2
time of the continuance request, only half a day of a scheduled nine-day arbitration

hearing had been completed and only a single witness had testified. After denying

postponement, the panel proceeded in Sayre’s counsel’s absence, admitting exhibits

into evidence and hearing only the defense’s closing argument. The panel then

summarily denied Sayre’s claims without articulating how it could have rendered a

“comprehensive evaluation” based on only a portion of Sayre’s case-in-chief and

without addressing why it could not have granted a continuance at least for the three

days for which the doctor had placed Sayre’s counsel off work.

      Because the panel arbitrarily denied Sayre’s reasonable request for

postponement, see Sheet Metal Workers, 756 F.2d at 746, we reverse and vacate the

arbitration award.

      2. Res judicata bars claims if an earlier suit: (1) involved the same claims; (2)

“reached a final judgment on the merits”; and (3) “involved identical parties or

privies.” Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005)

(quoting Sidhu v. Flecto Co., 279 F.3d 896, 900 (9th Cir. 2002)). Since the

arbitration award is vacated, it is no longer a “final judgment on the merits” and

therefore has no res judicata effect on Sayre’s amended complaint.             See id.

Accordingly, we reverse the dismissal of the amended complaint.

      REVERSED.




                                          3
                                                                          FILED
Sayre v. JPMorgan, No. 18-55411, 18-55412
                                                                           OCT 24 2019

OWENS, Circuit Judge, dissenting:                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


      I respectfully dissent. In light of all the circumstances before the arbitration

panel—including Sayre’s last-minute announcement that he would be unavailable

for 12 weeks—and the extremely deferential standard of review accorded to an

arbitration panel’s decision, I cannot say the district court erred by denying Sayre’s

motion to vacate the arbitration award.